United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 21-1565
                      ___________________________

                             Corey Duran Steward

                     lllllllllllllllllllllPlaintiff - Appellant

                                        v.

 Tiffany Sims, Correctional Officer, EARU, ADC; Erick Hinton, Correctional
   Officer, EARU, ADC (originally named as Doe); Dexter Payne, Director,
Arkansas Department of Correction; Jeremy Andrews, Warden (originally named
   as Andrews); David Knott, Chief of Security (originally named as Knott)

                    lllllllllllllllllllllDefendants - Appellees
                                     ____________

                  Appeal from United States District Court
                 for the Eastern District of Arkansas - Delta
                                ____________

                       Submitted: December 27, 2021
                          Filed: January 3, 2022
                              [Unpublished]
                              ____________

Before GRUENDER, ERICKSON, and GRASZ, Circuit Judges.
                         ____________

PER CURIAM.
       In this 42 U.S.C. § 1983 action, Corey Steward appeals following the district
court’s1 adverse grant of summary judgment. After careful review of the record and
the parties’ arguments on appeal, we conclude that the district court properly granted
summary judgment. See Townsend v. Murphy, 898 F.3d 780, 783 (8th Cir. 2018)
(reviewing de novo grant of summary judgment based on failure to exhaust
administrative remedies); see also Patterson v. Kelley, 902 F.3d 845, 851 (8th Cir.
2018) (reviewing de novo grant of summary judgment based on qualified immunity).
We further conclude that the district court did not abuse its discretion in allowing
Steward’s appointed counsel to withdraw. See Fleming v. Harris, 39 F.3d 905, 908
(8th Cir. 1994) (standard of review). Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________




      1
       The Honorable James M. Moody, Jr., United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Patricia S. Harris, United States Magistrate Judge for the Eastern District
of Arkansas.

                                         -2-